Filed 4/28/98 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA





1998 ND 81



State of North Dakota,                    Plaintiff and Appellee



       v.                                                        



Narcise Black Cloud,                     Defendant and Appellant





Criminal No. 970325





Appeal from the District Court for Burleigh County, South Central Judicial District, the Honorable William F. Hodny, Judge.

AFFIRMED.

Per Curiam.

Leann K. Bertsch, Assistant State's Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee.

Wayne D. Goter, 723 Memorial Highway, Bismarck, N.D. 58502-1552, for defendant and appellant. 



State v. Black Cloud



Criminal No. 970325





Per Curiam.

[¶1]	Narcise Black Cloud appeals from the trial court's judgment of conviction entered after a six-person jury found him guilty of driving under the influence of alcohol.  Black Cloud claims he was denied his right to a speedy trial.  Black Cloud also claims the evidence was not sufficient to sustain the verdict.  We summarily affirm the criminal judgment. Rule 35.1(a)(3) and (7), N.D.R.App.P.; 
State v. Murchison
, 541 N.W.2d 435 (N.D. 1995).

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Herbert L. Meschke

Dale V. Sandstrom